CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A final rejection was mailed on 1/11/2021. 
On 2/22/2021, Applicant filed after final claim amendments and remarks. The 2/22/2021 amendments are not entered. The claims filed on 12/30/2020 are the pending claims. 
Claims 1, 4, 6-8, 12, and 13 are pending. Claims 2, 3, 5, 9-11, and 14-39 are canceled. Claims 1, 4, 6-8, 12, and 13 are rejected.

After Final Consideration Pilot Program
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Advisory Action
Continuation of 3. The proposed amendments will not be entered because:
Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. MPEP 714.12. Applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection, or reinstate previously canceled claims. MPEP 714.13 II. Reasons for non-entry of proposed amendments include: failing to place the application in better condition for appeal, raising the issue of new matter, and/or presenting new issues requiring further consideration or search. MPEP 714.13 III. 
In the present case, newly amended claim 1 raises new issues requiring a novel search and further consideration because it deleted the phrase that the calcium 

Continuation of 12. The request for reconsideration has been considered, but does not place the application in condition for allowance for the following reasons: 

Domestic Benefit
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.

Calcium carbonate
Applicant argues the prior filed application supports the presently claimed spent bleaching earth component that component comprises 8% by weight of calcium carbonate (remarks, p. 4-5). Applicant asserts “lime” is another name for calcium carbonate (remarks, p. 5-7, top para). Examiner is not persuaded by this argument. As applicant recognizes, the word “lime” may mean a plurality of different compositions. See for example, Applicant’s present remarks (2/22/2021 remarks) quoting a reference that states Lime is commonly used to describe one of the following products: Calcium oxide/quicklime; Calcium hydroxide/hydrated lime; Ground calcium carbonate/limestone; Precipitated calcium carbonate/PCC; Other calcium products". As discussed in the first action on the merits mailed on 6/26/2018, “calcium carbonate is not lime. Lime (calcium oxide) is a compound obtained by calcining forms of calcium carbonate” (FAOM, p. 6). “The term ‘lime’ could be any of several evergreen trees or shrubs of the genus Citrus having edible green or greenish-yellow fruits; the fruit of the above evergreen trees or shrubs; calcium oxide (see e.g., US 4,996,065, col. 4, ln. 45, disclosing lime is calcium oxide); or a dry white powder consisting essentially of calcium hydroxide” (FAOM, p. 5-6). Since the word “lime” has a plurality of different meaning, the word does not support the claimed “calcium carbonate”. 


Applicant asserts the “Examiner has failed to establish a prima facie case for written description and enablement”. Examiner is not persuaded by this argument. There are no written description and/or enablement rejections. 

Disclosure of genus as support for claimed species
Applicant argues the prior filed application supports the presently claimed spent bleaching earth that is bentonite (remarks, p. 6-7). Examiner is not persuaded by this argument. 
The standard for evaluating new matter in the claims is not whether the subject matter would be obvious to one skilled in the art from the specification as originally filed. A description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 USC 112. MPEP 2163 I A. One shows that one is "in possession" of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious. Lockwood v. Am. Airlines, Inc., 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). A description which renders obvious the invention for which an earlier filing date is sought is not sufficient. Id. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." MPEP 2163.02. 
The disclosure of a genus does not support a species within that genus. MPEP 2163.05 II. 
Applicant argues the prior filed application supports the presently claimed spent bleaching earth that comprises bentonite (remarks, p. 6). Examiner is not persuaded by this argument. In the present case, prior filed application ‘078 discloses a genus (“spent bleaching earth” that may comprise “clay”, ‘078, p. 1, ln. 6-10). However, prior filed application ‘078 does not disclose any particular clay. As such, prior filed application’s disclosure of the genus (spent bleaching earth clay) does not support the presently 

35 USC 103
Applicant’s arguments are drawn to a proposed claim amendment (remarks, p. 7-8), which is not being entered. Therefore, the arguments are not commensurate in scope with the claims. It remains the Examiner’s position that the claims are unpatentable for the reasons of record in the final office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/
Primary Examiner, Art Unit 3619